The spouses knew that they had the statutory right to divide their community property between themselves. They did this by appropriate conveyances and delivery of the property. Nothing remained to be done to make the division effective and to vest it as separate property in themselves.
They contemplated a divorce, but they knew that the court, having power to distribute the property whether community or separate, would not be bound by their conveyances, so they sought a judicial division identical with their own. They had succeeded in this up to the point where an interlocutory decree had been entered in accordance therewith. The death of one of the parties prior to final decree wiped out the divorce proceeding in toto, including any intent the parties had with regard to it. Had there been no disposition of the property other than that dependent upon and inherent in the interlocutory decree, the community status of the property would not have been changed. With the abatement of the action, the interlocutory decree did not and could not affect the prior status of the property and, it having become separate property by their private conveyances, it remained so. There is nothing in the divorce proceedings to indicate that the parties, at the time of making the conveyances, did not intend, so far as lay within their power to make a final disposition of the property. *Page 402